04/26/2019

 

“CASO T19-CV-03988-CC “Docurrient 1-1” Filed 09/06/19" Page 1 of 8

  
 

LAW OFFICES OF MATTHEW C. HINES, LLC

1900 THE EXCHANGE SE, BUILDING 500
ATLANTA, GEORGLA 80289
PrO94LOO18 © FAX 770.941.0919 * HIN ESLAW.ORG

 

 

April 18, 2019

Mid CERTIFIED MAIL: 7019 8160 0000 2638 ;
Sharon Gueman, Adjuster

Clams Management

P.O. Box 14731

Lest 1, Kentucky 40512

2a

 

 

RE: Our Cllent: cepora Moore
Your Insured: Walmart, lac.
Location of Loss: Facility #3741
LIOS Research Center Drive
Atlanta, Georgia 30331
Date of Lass: Jaly M1, 2018
Claim Noe.: SS19611

Dear Ms, Green:

This firm represents Zeporah Moore in her claim for serious bodily injuries sustained in her fall
ai property ewned by vour insured, resulting solely from ihe misconduct of your insured as set
forth below. This letter and all attached exhibits are submitted for purposes of compromise and
settlement of the Fall, inadmissible as evidence in the event of lilfigation, except as provided by
law, as this demand is also made under O.C.G.A. § 51-12-14, Interest on Un-liquidated
Demages, Enclosed are copies of the hospital/medical reports and statements:

   

 

 

On or about July 31, 2018, Ms. Zeporah Moore was parked in the parking lot in Close proximity
to the Wal-Mart Facility located at 1105 Research Center Drive, Adanta. Georgia 30331, as she
intended on buying batteries for ler garage door opener. There had been a downpour earlier thai
ly fore, Ms. Moore waited in her car uniil it was just-a litde misty. She exited her vehicle
vegan walking to the shopping center. As she entered into the first iobby, suddenly and
without warning, she fell onto herlelt hip. As she fell, she extended her left arm in an automatic
reflex to protect he the fall. She reported that the floor was wet and her left foot went
wider the reg, Cousin Hrouptiout this letter this falbis referred to as the “incident”.

 

 

  
 

 

 
 

 

 
 
 
 

 

O.41.A, & 31-3-1 states as follows:

Whore an owner of occupier of land. by express or inplied invitation, induces or
leads others t© come upon his premises for ary awful purpose. he is Hable in

 
04/26/2019

~ Case 1:19-cv-03988-CC Document 1-1 Filed 09/06/19 Page 2 of 8

Nis, Gurren
April 18, 2010
P te . 2 oa

 

damages io such persons for injuries caused by his failure io exercise ordinary
‘care iy keeping ihe premises and approaches safe,

  

Under Georgia law, the owner of real property must exercise reasonable care to make the
premises safe for ap. invitée, “Where an owner or occupier of land, by express or implied
invitation, induces 0 ar leads others:t to come upon t his feraise for any I lawful Papers: he is Hable
in damages to su re ci i i i
the premises and ¢ ppra
te p ‘al Dp Aosta C Cor Git

 

      
 
 
 

CEPHINS ¥ 3 2d 380, 383 010). ‘A Hest owner rtivust évercise
ordinary care i mg ng and maintaining the premises and maintain adequate provedures to
discover and remedy potential hazards. Parker». All Am. Quality Foods, Jac.
734 S.E.2d 510, 513 (2012), Where a reasonable inspection would have revealed the dangerous
condition, the company will be charged with notice of the condition. Eerkias, id. Am invitee is
charged with notice of the danger only where it is “readily discernible.” Perkins, 699 ST 2d
380, 383.

 

 

  

 

=

   

Here, our client was invited by your insured onto the Property for the prolit of your insured. who
mad a legal duty of ordinary care to our client to keep the Property safe. Clearly. your insured
breached its duty to our client by failing to maintain the Property in suitable conditions.
My client has suffered physical and mental pain and suffering as a proximate and/or direct result
of her fall at the Property, who is eniftled to general and special damages against your insured
such as but not limited to past, present, and future medical expenses, lost wages, lost camming
capacity and present and future pain and suffering. Furthermore, she would be entiiled to

y's fees under O.C.G.A. § 13-6-11 if this case proceeds to litigation. My client's injuries
are detail ied below with a demand for resolution.

 

 

 
 

 

 

 

 

 
 

s. Moore’s personal life was adversely affected due to your isured’s negligence. With a
clured left wrist and left hip, Ms, Moore found herself in an altered state. Prior to the fall,

loure was an. independent and respected matriarch of her family who was always busy
aining her family, She teok pride'in keeping an immaculate home, cooking, maiuiaining
her garden and landscaping. Shopping at department steres and grovery stores were a. favorite
pastime for her as well, She kept herself well-proomed and well-dressed af all times.

Pe
ba

 
 
  

Nis
iva
z
ZI

 
 

  

Since the fall. she has been unable to continue these activities. Due to her hip fracture, she was
foreed to use a walker and stay on the main level of her home during the day. Inthe evenings.
her erandsen would carry her wp and down the stairs to her bedreom and. bring ber down in the
mornimgs. She needed assistance bathing herself as she was unable to get her Gast wet or sivstand
in the bath for an extended period of time. She had severe weakness in her lelt wrist as weil,
imple tas els y dificult, Her felt wrist surgery ' distigured her left arn

 

  

 
   

 

 

   

wrich made man
leaving 1 petmianon

     
 

 

Soe hed visiting nurses come io her home te help her with physical and occupational eee
Liwas em varrassing f or her to need assistance as prior te the fall, she was always a seli-suiticl)
woman. She fel vulnerable as she ¥ was unable to take care of herself due io ihe injuries caused
by your insured’s negligence, which has negatively affected her life physically, mentally anc
emnotionally.

  

 

 
94/26/2019

“Case 1'19-cv-03988-CC Document 1-1” Filed 69/06/19 Page 3 of 8

Ms. Guzman
April 18, 2019

Page 3

 

 

Il INJURIES OF ZEPORAH MOORE.

a. Grady Memorial Hospital.

 

Following the incident, Ms. Moore was transported to Grady Memorial Hospital, She was
placed under the care of William M. Reisman. M.D, She reported itat she was walking in
Walnart and slinped on the wet floor. Her FOOSH (Fall on an Quistretched Hand) inj lefi
pain in her left wrist and jeff hip.

pon. physical examination of Ms. Moore's upper lent extremity. Dr. Reisman noted swelling
around her wrist ahd forearm with an obvious deformity, Her left lip was tender to palpation
ever the greater trochanter, but ao pain with aggressive log roll. She did have lateral hip pain
with straight lee raise and minimal pain at rest. She was treated with oral and. intravenous
mcdications.

X-rays performed revealed the [ollewing:

Atay Wrist) conminuated, iaypacted and shortened fracture of distal radius
with dorsal angulation

Atay hand: distal radius fracture as above, mo-acute fractures or dislocations
of the varpus, MC's or phalanges

X-ray foreara: distal radius fracture as above, radial and ulnar shaft intact,
no apparent clbow

x-ray elbow: no dractures or dislocations

X-ray pelvis: no epparent fractures or dislocations

 

Following x-rays. her tings were removed from her hands due ta swelling. A closed reduction
S Was perforned by Jeremy Flederer, M.D., orthopaedic surgeon, on ber distal radius
“ure was perlornmed as follows:

2,

 

 

The patient's lefl forearm was palpated in order to locate the fracture site and this
was marked. Neurovascular assessment was performed prior to hematoma block.
The arm was prepped using betadine solution in preperation lor a hematoma
block. A 22-yauge needle was inserted inte the fracture site in sterile fashion and
ihe correct location was comlinned by withdrawing fracture hematoma.

 

 
 

Apprexitately 12 ce of 1% lidocaine solution was injected tiie the fracture
hematoma. The arm was then suspended from an iV pole in normal fashion in
order to induce muscular fatigue and relaxation. [V pain medication was

 

ia was _sonitrmed, the fracture was
The reduction was held
“While “the atin was placed in a saper-tine ‘plaster splint. The patient's
neurovascular exam was unchanged following reduction. The patient tolerated
the procedure well without complications. Post-reduction radiographs were
attained demonstrating interval imprevement in fracture alignment.

prov ided

  
 
04/26/2019

Case 1:19-cv-03988-CC Document 1-1 Filed:09/06/19 Page 4of 8

Me, vuaman
April 18, 2019

Page 4

 

After recovery trom surgery, she was instructed 10 maintain splint. She was advised to keep her
upper extremity elevated on pillows while at rest 1o help reduce swelling and pain.

A lantied X-ray of her pelvis revealed ma abnormalities. Following the x-ray, a CT scan of her
pelvis was perfarmed and. revealed a displaced fracture of the left inferior pable ramus, a
nondisnlaced fracture of the anterior wall of left acctabulam af pubo-acetabular junctional
with probable intraarticular extension; left LC1 pelvic ring injury and mildly displaced
and minimally angulated fracture of the left inferior pubic symphysis,

   

rome

ty August 1, 2018, Ms, Moore had a bedside visit from Sarah Cocks, PTYOT, for an evaluation
of self care that proved a 0" impainnent rating, Therapist Cocks reeammended Home Health

on
‘

Occupational Therapy upon discharge.

see

i
off

 

i

 

Ms, Moore had a bedside visit rom Amy Cl ark, PT, on August 3. 2018, for therapeutic exercises
for her left upper and lower extremities. Therapist Clark helped Ms, Moore to situate onto 4
walker and Mes. Moore walked at a slow cadence for approximately 15 feei. Therapist Clark
noted, “Patient shows improvement in mobility and gait. Continves to require platform walker
for support 2/2 LLE pain and weakness. Patient is motivated and will continue to beneht from
skilled PT

 

fon August 6, 2018, Ms. Moore was instructed.to begin physital and occupational therapy
bevinning on August 21, 2018, She was prescribed home health care due to the fact that she

quired significant support devices, the assistance of another individual for ber activities of
daily living and activity restrictions. ° vas tastructed on the use of a bedside commode and a
rolling walker with platform atiachment.

  
   

   
 

Following physical therapy sessions, rest and medications, Ms. Moore was discharged home on

: “with Home Health Occupational 'T herapy prepared to visit her home regularly to
provide eecupational therapy to. help her achieve goals to aid her in being self-sufficient.
She reported that her grandson would. carry her upstairs to her bedroom as she was unable io
walk without ber walker at the (ime.of discharge.

   

On August 16. 2018, Ms. Moore presented to Diane Payne, M.D. for a follow up evaluation of
ner left wrist, Upen physical exariination, Dr. Payne noted pain and tendermess that was being
controlled with NSAIDs. Ms, Moore reported that she had been amibuluting with a platform
walker. Dr Payne discussed possible s urgery in repards 1a Ms. Moore’s wrist, bul my chent

ranted io treat conservatively with a cast and NSAIDs for the meantime. Therefore, a cast was
and Ms. Moore was instructed to return in six weeks for x-ravs and cast renioval.

 

    

    

          
 

Mis. Moore p ed 10 Aubust 16, 2018, for a follow-up appomiment for
pelvic fracture prouress. She reported that her pain was a3/10 at the time of the e visit and that
she » ing her walker oceasionally, bui prefers to walk in order to gain her independence.
She was instrucied to follow up in-four weeks.

  

    

By eg
RRS LADY
04/26/2019

Case 1:19-cv-03988-CC Document 1-1 “Filed 09/06/19 Page 5 of 8

Mis. Gusman
Apri 18, 2019
Page $

 

=

Unspecified fracture ef the lower end of left radius, initial. encounter for closed
tractare (S32, 502A):

final
Pinal

 

2) Freeture of other parts of pelvis, initial ewcounter for closed fracture (S32.89XA)-

3) Fracture of unspecitied parts of lumbosacral spine and pelvis. initial encounter fir
closed fracture (S329 2A); and

4) Hypertension (110)

Dd.

 

On Angust 13, 2018, Visiting Nurse Health System assisted Ms. Moore by sending physical
ists to her home in order to aid her with physical exercises and occupational therapy, The
ther apists” duties were included bul not limited to the following:

   

 

 

 

 

 
 

* ‘Monitor blood pressure/pulse rate/respication and temperature

« Left lower extremity—weight bearing as tolerated”

« Lell upper extremity——noe weight bearing
Estabuish/uperade home exercise program
Provide therapeutic exercises designed to restore functional strength and range of
motion

@ [Educate patient in fall prevention strategies

@ Provide balance training interventions

® Instruct in safe transfers with appropriate body mechanics and equipment

* Evaluate gait and provide gait training using appropriate assistive device

« Moniter for pain ard provide. instructions regarding pain control including
pharmacol ogic and nor-pharmacolugic methods

* ~ medication profile and reconcile medication every visit

® Instruct on fracture to left pelvie fing and left radius. to include definition,
signs/symptoms, and measures to promote healing and prevent complications

 

On ihe initial visit of An@ust 13, 2618, Ms. Moere was visited by Veronica Edwards, PT.
‘Therapist Edward's notes for (his visit were as follows:

 

§

      

tor 7 days. "She fractured her left wei i ‘and Heft side cof pelvis, She w Was < discharve weK
home on 8/7/18, She is using a pl Homa wakes for ambulation. She is oa
i mn og é lower extremity] and wb [no
weightbearing :] on lve [left upper extremity], Patient stays on first level until she
can comfortable get up the stairs. Patient presents with weakness in bilateral
lower extremities, Decreased dynamic balance. Deoreased independence with
functional mobility, and decreased muscular endurance. Patient will benefit from
skilled physical therapy treatment to address and payments and functional

 
       
04/28/2018

“Case 1:19-cv-03988-CC Document 1-1 Filed 09/06/19 Page 6 of 8

Ms, Guzman
April 18, 2019
Page 6

 

 

linvtations. Patient and caregiver educated.on physical therapy plan of care and
verbalized understanding and agreement.

On September 7, 2018, following 8 visits with the home health care therapists, Ms. Moore was
released trom care, as she hac accomplished all the goals that were set before her.

 

i} Unspecilied fracture of ihe lower end of lef radis, inital encounter for clased
fracture (952.502A) (Onset):

2) Multiple fractures of pelvis with stabie disruption of pelvic ring, initial encounter for
closed fracture ($32.810A) (Onset);

3) Nondisplaced fracture of left radial styloid process, initial for closed fracture

(S82 515A) (Onset):
) Other abnormalities of gait and mobility (R26.89) (Onset):
) History of Salis | Zo a 81) Ons et)

 

  

 

 

I. LIFE EXPECTANCY

Zeporan Moore is a 79-vearsold female with 9.8 years of Ife expectaney pursuant to the
Actuarial Perio dLife Table, 20138, fepee Moere should be compensated for past pain and
suffering from the date of the accident, July 31, 2018. io August 31, 2018, at $50.00 per day (60
days x $30.00) = $3,000.00, Further, from. aust Si, 2018 aan the last day-ot her treatrnent,
“vleraber 7, 2018, at the rate of $25.00 per day (7 days x $25.00) = $175.00. Ms. Moore should
also be corr vied for future pain and sulfering and the loss of enjoy nt of life al the rate of

$5 per day 38 9.8 years « 317,985.00.

   

«
oe

       
 

 

    

Based on the aforementioned details, Zeporah Moure’s damages come to a tolal in the amount of
$21,060.00. not including the medical bills referenced above.

iV, SPECIAL DAMAGES,

  

Under 0.0 GA. § $1-12-2, special damages flow from the tortious. conduct and include past and
futere medica: expenses, lost wages, fitture earnings, and lost profits.

i,

Jur client seeks the followime medical expenses:

Final Bill
S34 ns
o)

  

theare (Walker & 877) 2018 a
d 13/2018-9/7/2018 2 835.00
24

 

 
04/26/2019

Case 1:19-cv-03988-CC Document 1-1 Filed 09/06/19 Page 7 of 8

is. Coaeman
April 18,2019

3 seen,
Page ?

  

 

 

 

Valereens (Prescripions) PBR208-BSN0IS §

 

 

 

 

 

 

Cit ites “of Wapner + Robins + ¥. Holt 470 S. 5% ad 1242

35.23
_TOTAL SPECIALS 538.23
TOTAL MEDICALS & SPECIALS 838 981.47 |
Vv. GENERAL DAMAGES.

 

Under O.C.G.A..§ $1-12-2, general damages are those which thé law presumes to flaw from the

dileged tortious conduct. even those damages that ave — without a specific proof of armount.
General damages include damages for physical and mental pain and suffering, both past and future.
Humiliation, shock, and (ight, as well as diminished cape city to work, labor and earn money are
neomipassed in the definition of pain and suffering. Our clientis.also entitled te-compensation for
Vand suffering. as general damages awarded to 4 + plaintiff te compensate Tor all nen-
ry loss, inconvenience, hardship, pain, discomfort and anxiety, mental. physica or both,
exper ienced as 2 i CoMscquERce of “@ personal injury. Roberts y. Chapman, 492 $1.20 144 ( A997 }
such damages inchude compensation for:

 
 
  

 

interference with normal living; interference with efijoyment of Hfe; loss of
capacity to labor and tar money; Impairment of bodily health and vigor: fear of
extent «af injary: shock of impact: actual pain and suffering, past and future;
mental anguish, past and future; and the extent to which the plaintiff must limit
golivities,

  

Georgia ey Patter Jury Instructions See Marts». Cauley.
163 S.E.2d 7M. (1968) comes fe of ‘Paina ane suilering include “past and future Pain ane

 

a diminished capacity 10 work and labor). ‘Cont. 6 of Georgio iat Ret Co.¥€ v, G ole $I S. B2a “%0. ‘sa
(1989) (damages for pain and sufferin should include compensation 1 for interference with
enjoyment of life, impairment of health and vigor, and liniitation of activities). Georgia law
presumes that pain and suffering accompany a physical injury. Cockron » Jywek,
126 Ga, App. 865.(1972); Dadsonw ». Cobb, 89'S.E.2d 532, 553 (1953) (The law infers bodily
pain and suffering trem personal sonal injury’); Clark ». Werigitt: 224 8.c.20 825, 826 01.976) (same).

   

 

 

Sone:

   

In addition to physical paim and sultering, our client is entitled to damages for mental pain and

   
  
     
  
 

sullering. a ilfiarns. Liason, 235: E26 286-87 (196) a Damag 2e8 The nisl pain 3 an pd seri

Boas pimgesh

      

BOL, 8

£

  

11998) ( “Ane ty, shock | aie worry are @Xe
of what might be included under mental Pain and suifering."}: Monk Monk vy. Dial. 441 SE 2d 834
11994) Capproyys shock, and mental sulferin suffering @ experienced | by an
iividual duct

 
 
 

sesamin nna eee

 

 

 
04/26/2019

Case 1:19-cv-03988-CC Document 1-1 Filed 09/06/19 Page 8 of 8

Ms. Cavan
April 18, 2019
Page §

 

VL ATTORAEY'S FEES.
O.CAG.A, ® 13-6-11 states as follows:

The expenses of Hitigation generally shall not be allowed as a part of the damages;
but where the plaintlif has specially pleaded and has made prayer therefore and
where the defendant. has acted in bad faith, has been stubbornly Htigious, or has
cdiused the plaimilf unnecessary trouble and expense, the jury may allow them.

 

 

 

ed acted in bad faith by its misconduct. which damaged my client. Any attempt of
sal to pay this claim by vou and your insured is stubbornly litigious conduct as there is 20
bong-fide dispute as to this liability to my client, causing het unnecessafy irouble and expense.
See Browa x». Baker. 308 S.E.2d 797 (1990) (recovery of aitorney fees authorized under
OCGA, § 136-11 for causing plaintiil unnecessary trouble and expense where a defendant,
adopted a “so sue ie me” attitude and in si isted on going to trial who bad no valid reason for refusing
te pay 3 fowe, 366 S.E.2d $46 (1988) (accord): U-Aanl Ce. 1.
20S. i Taceo: “D. "Tl herefore, our demand also accounts for our attorney's

fees and costs trom our considerable time spent on this matter.

    

   

 

 
  

    

 

Vi. DAMAGES DEMANDE

With Hability resting vipon your Insured, the relevant question becomes the amount of damages
my client is entitled to recover. When evaluating this claim, you must consider the negligent and
reckless conduet of your insured, as well as my client's past, present and Yuture medical
expenses: her past. present and future pais; and suffering and loss of wages: loss of enjoyment of
ive: and loss of carting potential for the remainder of her life

  

     

Under O.C.G.A, § 31-12-14, otherwise known as the “Georgia Unliquidated Damages Interest
Act.” we demand Two Hun i Thousand and No/iiQ (§200,000.0)) Dollars io seltle any and
al claims belonging to my chent against your insured as to this incident. If this demand is not
ssid within thirty GO) days from the receipt of the mailing of this notice, my client shall be
enable led to recéive interest at the legal rate on the clainied sum, 77 upon trial ef the case in which
this claim is made te judement is for an amount not less than dhe sum claimed. The demand is
open only for thirty (30) days from the receipt of the USPS green certified mail receipt of this
notice, afer whith lime itis expressly withdrawn and the interest begins to run.
Qur Pederal Tax 1 Number is XX-XXXXXXX — attached ig a W-9 for vour information l
you fail to fo respond by May 20, 2019, or it appears that the case curnot me ners

 

  

 
 
 
 

 

  

   

 

Sincerely, ine
ae sexes
oe wt ae
NA as thew C. Hine 5 Esq,
ang

 

 

 
